Willson, Judge.
An indictment or information for the offense of swindling, to be valid1, must allege that the injured party was induced to part with the ownership of the property acquired by the defendant by means of the false pretenses, etc., stated in said indictment or information. (Mathena v. The State, 15 Texas Ct. App., 473.)
In this case the information contains no such allegation, and is, therefore, substantially defective; wherefore the judgment is reversed and the prosecution is dismissed.
Reversed and dismissed.